Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-10 are pending are herein allowed.
Claims 6-7 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 8-10 are allowed.
Regarding Independent claim 1 the prior art of record teaches folding wheels for interleaving sheets of material, but fails to teach alone or in proper combination each of the first folding-line wheel and the second folding-line wheel includes at least one protrusion and a least one adhesive holes that conform respectively to indentations in the first and second delivery wheels respectively, along with all the remaining limitations is the claims, and where this specific configuration allows for creating a folding line at a specific location with multiple wheels that would not have been obvious to combine as it would destroy the function of original reference.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 2-5,8-10.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731